Title: Mercy Otis Warren to Abigail Adams, 21 December 1780
From: Warren, Mercy Otis
To: Adams, Abigail


     
      My Dear Mrs. Adams
      Plimouth Dec. 21 1780
     
     I should have wrote before according to promiss, but have been prevented the use of my Eyes by a Cold fixing there and Even now believe I had better not write, but unless I do your Excelency may think it too Great Condesention to inquire after the Cottagers, at Plimouth.
     You have spent a week at Boston, and what think you of affairs now. I dare say you have Collected many Curious annecdotes, and have had opportunities of observing much on the Manners,  petition, inclinations and Adulation of the times.
     We have scarcly heard from the Capital since we left it, and so totally secluded is this place from any thing that passes in the rest of the World, that only one Common News paper has found Its way hither since we were at your house. Yet I have more than a Ballance for all the Amusements the City or the Court can give, when my best Friend is my Companion, my Children are well, and Domestic peace reigns under my Roof.
     Have you found an opportunity to forward my letter to my son, and do you hear any thing to be Communicated from yours or their Good father.
     I forgot to ask when at Braintree why you was so solicitous when at Plimouth for the Copy of a letter to my son on his reading of Chesterfeild. Whither Mrs. Adams had made any use of it, and what, and if she had done with it to return the Manuscript.
     Tomorrow is a sort of Festival in this town. I Wish you and yours and some other Choice Friends were hear to make it truly so.
     A thousand Reflections might occupy the Mind on this occasion, and then I beleive I must keep them and hasten to shut my Eyes, least I should not be able to read your Epistles which I soon Expect.
     
      Love to My Dear Naby from your assured & affectionate friend,
      M Warren
     
     
      A Word or two on Trade and Commerce. Have not sold a single Article nor Can. The town is full of Hank achiefs. Your price is too high. They are dull at a Doller. But shall not sell so without your order. I will send the Apron by Mr. Warren. You need not send the silk till I Call for it. Perhaps I may prefer the taking some other article in Lieu therof.
      What did my Freind do with a billet Left to her care for my sister. She never Recevd it.
     
    